Orders denying motions to dismiss amended complaint reversed upon the law, with ten dollars costs and disbursements, and motions granted, with ten dollars costs. In our opinion, the parties to the bond and mortgage contracted in view of the New Jersey statute, and intended that it should apply and be followed in enforcing the contract. Plaintiff not having complied with the provision of the statute  relating to filing of notice of this action, her action is, therefore, barred. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.